Concurring Opinion.
Lairy, J.
— I can not give my assent to that part of the opinion which hol/ls that the trial court properly excluded the expert opinion of Dr. ITicbs as to the mental condition of testator, upon the ground that his examination of the testator as shown by the evidence was not sufficient to warrant him in basing an opinion thereon. The witness was testifying as an expert and he stated that he had seen the testator and talked with him and had observed his appearance. Upon these facts he offered to give an opinion. The fact that the witness had only slight opportunity to observe.the testator or that the facts upon which the proposed opinion was based were meager would not render such opinion inadmissible, but these matters could affect only the weight of the evidence and that was a question for the jury. Reininghaus v. Merchants Life Assn. (1902), 116 Iowa 364.
The result reached in the majority opinion may be justified upon the ground that excluded evidence was not of sufficient importance to justify a reversal of the judgment. §700 Burns-1914, §658 R. S. 1881. I am of the opinion that the trial court reached a correct result and for this reason I concur in the affirmance of the judgment.
*215Note. — Reported in 108 N. E. 577. As to when opinions of nonexperts are admissible, see 30 Am. St. 38; 38 L. R. A. 721. As to the admissibility of expert opinion as to mental capacity, see 39 L. R. A. 305. See, also, under (1) 17 Cyc. 28; (2) 3 Cyc. 221; (3) 3 Cyc. 336; (4) 17 Cyc. 83, 94; (5) 17 Cyc. 83; (6) 38 Cyc. 1418; (7) 38 Cye. 1390; (8) 38 Cyc. 1406; (9) 2 Cyc. 1014; 3 Cyc. 388; '2 Cyc. 1017.